     Case 1:19-cr-00018-ABJ Document 199-5 Filed 09/06/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

          v.
                                                Crim. No. 19-cr-18 (ABJ)
 ROGER J. STONE, JR.,

               Defendant.



                                 VERDICT FORM

COUNT 1 (Obstruction of Proceeding):

      As to Count 1 of the indictment, we unanimously find the defendant:

      We object to the instruction on the basis of redundancy and overbreath.

               Guilty         Not Guilty

COUNT 2 (False Statement)

     As to Count 2 of the indictment, we unanimously find the defendant:

           Guilty               Not Guilty

COUNT 3 (False Statement)

     As to Count 3 of the indictment, we unanimously find the defendant:

           Guilty               Not Guilty

COUNT 4 (False Statement)

     As to Count 4 of the indictment, we unanimously find the defendant:

           Guilty               Not Guilty

COUNT 5 (False Statement)

     As to Count 5 of the indictment, we unanimously find the defendant:


                                           1
     Case 1:19-cr-00018-ABJ Document 199-5 Filed 09/06/19 Page 2 of 2



            Guilty              Not Guilty

COUNT 6 (False Statement)

      As to Count 6 of the indictment, we unanimously find the defendant:

            Guilty              Not Guilty

COUNT 7 (Witness Tampering)

      As to Count 7 of the indictment, we unanimously find Mr. Stone:

            Guilty              Not Guilty




Foreperson Signature                                        Date



________________________
Foreperson Printed Name




                                        2
